Citation Nr: 0414209	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus to include plantar fasciitis of the right foot.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for dysentery.

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to May 
1949.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The RO denied entitlement to service connection for 
dysentery, malaria, bilateral pes planus and plantar 
fasciitis, right heel, and a chronic acquired psychiatric 
disorder including PTSD.

In May 2004 the Board granted the veteran's motion to advance 
his appeal on the Board's docket.

As to the issues of entitlement to service connection for 
malaria, plantar fasciitis of the right foot and a chronic 
acquired psychiatric disorder to include PTSD, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that bilateral pes planus cannot satisfactorily 
be dissociated from active service.

2.  The probative and competent medical evidence of record 
establishes that no residuals of dysentery are shown to 
exist. 


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 3.303 (2003).

2.  Residuals of dysentery were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on 
examination in June 1946 it was reported that he had no 
significant abnormality of the feet.  On examination in July 
1946 during active duty an examiner reported mild, minimal 
pes planus.  According to the report he was referred to the 
orthopedic service.  No significant abnormality of the feet 
was reported on the examination for separation purposes in 
May 1949.  As for dysentery, the service medical records show 
he was hospitalized in August 1948 for severe bacillary 
dysentery while serving in Okinawa.  He was returned to duty.  
The separation medical examination was unremarkable.

The veteran reported on his initial VA compensation 
application in early 2002 that he was given arch supports for 
his feet during military service and that he continued to 
have problems with his feet after military service.  He 
mentioned having had treatment for his feet recently.

A VA examiner in 2002 reported that the veteran had a 
flexible flatfoot deformity and the assessment was mild to 
moderate bilateral pes planus deformity.  Regarding 
dysentery, another VA examiner in 2002 reported the veteran 
had been hospitalized for 10 days during his military service 
and that after the resolution of dysentery he resumed his 
duties.  
Reportedly the veteran had no further issues with dysentery 
following his military service, had no weight loss, nausea or 
vomiting or constipation.  The examiner reported no evidence 
of malnutrition, vitamin deficiency or anemia.  The pertinent 
diagnosis was history of dysentery during active service, no 
further sequelae from these events. 


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and dysentery becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(b) (2003).  No condition other than one listed in 
section 3.309(a) will be considered chronic.  38 C.F.R. 
§ 3.307(a). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register and since 
codified principally at 38 C.F.R. § 3.159.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  The Board, however, 
is satisfied that all necessary development pertaining to the 
issues service connection for pes planus and dysentery.  The 
Board is confident in this assessment in particular regarding 
pes planus as the record is sufficient to grant the benefit 
sought on the record that appears complete. 

Regarding dysentery, the record shows that the RO issued a 
VCAA notice letter in May 2002 and obtained VA and private 
records prior to the initial determination in July 2002.  
Thus, the holding in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) is not pertinent here.  The RO also obtained a medical 
examination to determine if there were current residuals of 
the dysentery.  The statement of the case in April 2003 also 
provided further notice of the reasons for the adverse 
decision and the evidence considered.  

The RO sent the veteran another development letter in January 
2004 and he replied that he had no further information to 
submit and asked that his claim be continued as soon as 
possible.  In addition, the representative made no argument 
regarding further development of this claim in the 
comprehensive presentation of the appeal in May 2004.  In 
doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran that would likely 
exist.  38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the RO did not send the case to the Board until 
more than a year had passed since the adverse determination 
was issued and in that time no additional information was 
received from either the veteran or the representative who 
was also furnished copies of the VCAA notice letter and other 
pertinent correspondence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  It appears that the 
initial VCAA notice letter also asked the veteran to submit 
evidence he had in his possession.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duties to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Service Connection

The Board finds the veteran's recollection of his pes planus 
in service is probative evidence and it is confirmed by a 
current diagnosis of bilateral pes planus.  It is not 
necessary for him to provide medical nexus evidence since pes 
planus is disorder that lends itself to lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) citing with 
approval Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (pes 
planus is the type of condition that lends itself to 
observation by a lay witness).  

In addition, here there is competent medical evidence of pes 
planus during military service so the Board need not rely 
solely on the veteran's observation. 

The Board observes that the veteran's service medical records 
do include a medical examination that was completed before he 
entered service in 1946.  That examination found no pes 
planus.  There was a singular report of mild pes planus in a 
clinical record entry in July 1946 a month after the veteran 
entered military service.  According to that record he was 
referred to the orthopedic service, although there is no 
other reference to pes planus being evaluated at that time.  
The separation medical examination in 1949 contained no 
reference to pes planus.  

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it.  Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  In other words, in this case 
it would have to be established by a preponderance of the 
competent evidence that the veteran did not sustain pes 
planus as a result of service or any event in service.  

The Board observes that the evidence after the initial 
reference to pes planus during military service shows that 
pes planus was next reported on VA examination in 2002.  
There is no question as to the presence of pes planus now 
described as bilateral and mild to moderate.  The VA examiner 
did not characterize the disorder as congenital.  See 
38 C.F.R. § 4.57.

The weight to be attached to relevant evidence is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board must assess the weight 
and credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board is left with the belief that service 
connection should be granted on the record.  The veteran 
stated that he received arch supports in service and that he 
has continued to have problems after service.  
It is important to note that there is no probative evidence 
to rebut the presumption of soundness in this case.  
Therefore, the Board concludes that the evidence, viewed 
liberally, is at least in equipoise as to the existence of 
pes planus initially in service on the basis of 
uncontradicted evidence.  There is no need for a medical 
opinion in light of the applicable presumption of soundness 
and undisputed evidence of showing the initial manifestation 
of pes planus during military service.  See for example 
Mariano v. Principi, 17 Vet. App. 305 (2003).  

Having reviewed the evidence, the Board finds that the 
elements necessary to establish service connection for pes 
planus have been met, as a preponderance of the evidence is 
not against the claim.  The veteran's recollection of 
continuity of pes planus during service and thereafter does 
not require medical confirmation.  See Savage, 10 Vet. App. 
at 497; see also 38 C.F.R. §§ 3.103, 3.303(a).  

Regarding dysentery, there is no question that the veteran 
was hospitalized during his military service on account of 
dysentery.  In connection with his VA compensation claim he 
identified providers of treatment for other disorders.  In 
addition, the recent VA examination found no evidence of 
malnutrition, vitamin deficiency or anemia and the diagnosis 
was, in essence, no sequelae of dysentery.  Further, the 
veteran told he examiner he had "no further issues" with 
dysentery since his military service.  

The Board has reviewed this evidence and concludes there is 
no competent evidence of a current diagnosis of dysentery 
residuals, which is a crucial element that must be 
established.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  This evidence does not make a plausible showing 
of present disability.  Brock v. Brown, 10 Vet. App. 155, 
164-65 (1997).  

Thus on this issue the competent evidence does preponderate 
against the claim, and the claim should be denied.  Struck v. 
Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  See also Sachs v. Gober, 14 Vet. App. 
175, 178 (2000); Davis v. West, 13 Vet. App. 178, 184-85 
(1999).  




The doctrine of reasonable doubt is not applicable here since 
the evidence is not in approximate balance for the current 
existence of dysentery.  Although the veteran seeks to rely 
on the medical evidence during military service, it must be 
observed that no residuals of dysentery were found inservice 
thereafter or on a current comprehensive medical examination.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to service connection for dysentery is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


The RO has issued VCAA notice to the veteran in connection 
with the claims addressed herein.  However, in light of the 
grant of service connection for bilateral pes planus, with 
regard to the plantar fasciitis of the right foot it is 
necessary to have a medical examination/opinion on the 
question of a relationship to service or a service connected 
disability.  Also, a contemporaneous examination of the 
veteran as to the current diagnosis of a psychiatric disorder 
to include PTSD is not of record.  The February 2003 medical 
statement from Dr. MAM (initials) mandates such an 
examination and such an examination would materially assist 
in the adjudication of the claimant's appeal since it appears 
there is some uncertainty regarding a current psychiatric 
diagnosis.  See also Charles v. Principi, 16 Vet. App. 370 
(2003).

The veteran filed a notice of disagreement in September 2002 
with the July 2002 rating decision wherein the RO denied 
entitlement to service connection for malaria.  Where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement therewith, the claimant is entitled to a 
Statement of the Case (SOC), and the RO's failure to issue an 
SOC is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).  The representative has requested the 
issuance of a SOC.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should issue a SOC 
addressing the denial of entitlement to 
service connection for malaria.  The VBA 
AMC should advise the veteran of the need 
to file a substantive appeal if he wishes 
appellate review.

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right plantar 
fasciitis and a psychiatric disorder 
including PTSD since military service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
pf plantar fasciitis of the right foot.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Is it at least as likely as not that 
the veteran's plantar fasciitis of he 
right foot is causally related to his 
military service on any basis or his 
service-connected pes planus?


(b) If no such relationship is determined 
to exist, the examiner must be requested 
to express an opinion as to whether it is 
at least as likely as not that the 
service-connected pes planus aggravates 
the veteran's plantar fasciitis.  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues:

(c) The baseline manifestations that are 
due to the effects of plantar fasciitis;

(d) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected pes 
planus; and

(e) The medical considerations supporting 
an opinion that increased manifestations 
of such plantar fasciitis are proximately 
due to service-connected pes planus.

Any opinions express by the examiner must 
be accompanied by a complete rationale.

7.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  
8.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

9.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  

Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99 and the provisions of 38 C.F.R. 
§ 3.304(f) most favorable to the veteran, 
as applicable. 

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.  

11.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the VBA AMC should 
prepare a report detailing the nature of 
any combat action, or inservice stressful 
event, verified by the USASCRUR.  

If no combat stressor has been verified, 
the VBA AMC should so state in its 
report.  This report is then to be added 
to the claims file.

12. Then the VBA AMC should schedule the 
veteran for a VA psychiatric examination 
including on a fee basis if necessary.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

In determining whether or not the veteran 
has PTSD due to an inservice stressor the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the USASCRUR and/or the VBA 
AMC may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis he/she must specifically 
identify which stressor(s) detailed in 
the USASCRUR's and/or VBA AMC's report 
is/are responsible for that conclusion.  

If the examiner believes that another 
psychiatric disorder(s) is/are present, 
the examiner must express an opinion as 
to whether such disorder(s) is/are due to 
service, or if preexisting service, 
was/were aggravated thereby.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.


13.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

14.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for plantar fasciitis 
of the right foot and service connection 
for a chronic acquired psychiatric 
disorder including PTSD.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection for plantar fasciitis and a chronic acquired 
psychiatric disorder including PTSD and may result in a 
denial(s).  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



